Exhibit (10)(e)
(ASSOCIATED BANC-CORP LOGO) [c48726c4872600.gif]
NON QUALIFIED STOCK OPTION AGREEMENT
     Option granted the                      day of                     ,
                by Associated Banc-Corp, a Wisconsin corporation (hereinafter
called the “Company”), to                      (hereinafter called the
“Optionee”).
     WHEREAS, the Board of Directors of the Company (the “Board”), desiring
(i) to associate more closely the interests of certain key employees with those
of the company’s stockholders by encouraging stock ownership, (ii) to provide
long-term incentives and rewards to those key employees of the Company and its
affiliated units who are in a position to contribute to the long-term success
and growth of the Company, and (iii) to assist the Company in retaining and
attracting key employees with requisite experience and ability, have adopted the
Associated Banc-Corp 2003 Long-Term Incentive Stock Plan (the “Plan”),
     NOW THEREFORE, in consideration of the mutual premises and covenants
contained herein, the receipt and sufficiency of which are hereby acknowledged,
it is agreed as follows:

  I.   Stock Option

  A.   Number of Shares Optioned-Option Price. The Company grants to Optionee
the right and option to purchase, on the terms and conditions hereof, all or any
part of an aggregate of                      shares of the presently authorized
common stock of the Company, $0.01 par value, at the purchase price of
$                     per share, the Fair Market Value at the above date.     B.
  Option Governed by Terms of Agreement and Plan. This option shall be
exercisable only in accordance with the terms of this agreement, which hereby
incorporates by reference and makes a part hereof the Plan. In the event of any
conflict between any provisions of this agreement and the provisions of the
Plan, the provisions of the Plan shall control. Terms defined in the Plan, where
used herein, shall have the meanings as so defined. Optionee hereby acknowledges
receipt of a copy of the Plan.     C.   Vesting of Options. This option shall
vest, in accordance with the following percentages, only upon Optionee’s
completion of the number of years of continuous employment with the Company and
its affiliated units as set forth below:

          Number of Completed Years of   Maximum Percentage of Continuous
Employment or Service   Shares Becoming Exercisable After the Date of Grant or
Option   Under the Option
Less than 1 year
    0 %
At least 1 year
    34 %
At least 2 years
    67 %
At least 3 years
    100 %

      No option shall be exercisable until it has vested. Options shall be
exercisable immediately upon vesting, to the extent of the percentages
prescribed above. Notwithstanding the foregoing, this option shall vest
immediately upon a Change in Control in the Company, as defined in
Section II.A.3. as subject to the following:

    1.   Except as described below, in the event of termination of Optionee’s
employment with the Company or its affiliated units for any reason, the
non-vested portion of any option granted to Optionee shall terminate
immediately.

 



--------------------------------------------------------------------------------



 



  2.   Except as described below, in the event of Optionee’s voluntary or
involuntary termination of employment with the Company or its affiliated units,
the vested portion of an option granted to such Optionee, but not yet exercised,
shall terminate on the date of termination of employment.     3.   In the event
of Optionee’s termination of employment with the Company or its affiliated units
due to Optionee’s death, Permanent Disability or Retirement, any outstanding
option then held by such Optionee shall remain exercisable, but only to the
extent such option was exercisable on the date of such Optionee’s termination of
employment, until the earlier of (a) one year following the date of termination
and (b) the expiration of the term of such option. If on the date of such
termination of employment, any such option shall not be fully exercisable, the
Administrative Committee of the Board (the “Committee”) shall have the
discretion to cause such option to continue to become exercisable on the date or
dates specified therein as if such termination of employment had not occurred.
The Committee may exercise the discretion granted to it by the preceding
sentence at the time an option is granted or at any time thereafter while such
an option remains outstanding.     4.   Notwithstanding any other provisions of
this agreement, if Optionee’s employment or service is terminated by reason of a
breach of Optionee’s employment agreement with the Company or any of its
affiliated units, as determined by the Committee, or by reason of Optionee’s
commission of a felony or a misdemeanor against the Company or any of its
affiliated units (whether or not prosecuted), the option granted under this
agreement shall be deemed terminated and not exercisable by Optionee.

  D.   Term of Option. All rights to exercise this option shall expire ten years
from the date this option is granted.     E.   Deferral of Exercise.         1.
Securities Law Restrictions. Although the Company intends to exert its best
efforts so that the shares purchasable upon the exercise of this option will be
registered under or exempt from the registration requirements of the Federal
Securities Act of 1933 (the “Act”) and any applicable state securities law at
the time the option becomes exercisable, if the exercise of this option or any
part of it would otherwise result in the violation by the Company of any
provision of the Act or of any state securities law, the Company may require
that such exercise be deferred until the Company has taken appropriate action to
avoid any such violation.         2. Legal and Other Requirements. No shares of
common stock shall be issued or transferred upon the exercise of any option
unless and until all legal requirements applicable to the issuance or transfer
of such shares and such other requirements as are consistent with the Plan have
been complied with to the satisfaction of the Committee. The Committee may
require that prior to the issuance or transfer of common stock upon exercise of
an option, the Optionee shall enter into a written agreement to comply with any
restrictions on subsequent disposition that the Committee or the Company deem
necessary or advisable under any applicable law, regulation or official
interpretation thereof. Certificates of stock issued hereunder may be legended
to reflect such restrictions.     F.   Conditions of Exercise of Option During
Employment. Except as provided above in Paragraph D, this option may not be
exercised unless Optionee is, at the date of exercise, in the employ or service
of the Company or an affiliated unit and shall have been continuously employed
since the date hereof.     G.   Limitations on Disposition of Shares and
Non-transferability. The option granted hereunder shall be assignable or
transferable by the Optionee at the discretion of the Administrative Committee
of the Board or by will or the laws of descent and distribution. The option
granted herein and the rights and privileges pertaining thereto shall not be
subject to execution of judgment, attachment or similar process.     H.   Method
of Exercising Option. This option shall be exercised, as to all or part of the
shares covered hereby, by Optionee delivering to the Company at its principal
business office on any business day a written stock option exercise notice
specifying the number of shares the Optionee desires to

 



--------------------------------------------------------------------------------



 



      purchase and specifying a business day for the payment of the purchase
price against delivery of the shares being purchased (the date of delivery of
such notice is referred to herein as the “Date of Purchase”).     I.   Manner of
Payment. The purchase price shall be paid in full upon exercise, in cash or by
delivery of shares of common stock of the Company (valued at the Fair Market
Value determined by the Committee as of the date of purchase of the option or in
a combination of cash and common stock) within 5 business days of the date of
exercise. Failure to pay within this time frame could result in the cancellation
of the transaction.     J.   Method of Valuation. “Fair Market Value” of the
Common Stock of the company shall be determined by the Committee and shall be
the closing price as reported on NASDAQ National Market System as reported in
the Wall Street Journal, for the Company’s Common Stock for a specific trading
day, usually the date of the grant or exercise.     K.    Withholding of Taxes.
Pursuant to applicable federal, state, local or foreign laws, the Company may be
required to collect income or other taxes upon the exercise of an option. The
Company may deduct from payments made under the Plan or require as a condition
to the exercise of an option, that Optionee pay the Company, at such time as the
Committee or the Company may determine, the amount of any taxes that the
Committee or the Company determines, in their discretion, is required to be
withheld. The Company, its subsidiaries and affiliates shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment
otherwise due to the Optionee. The Optionee’s obligation to reimburse the
Company for withholding obligations may be settled with Stock that is the
subject of this option or other Stock owned by the Optionee. The maximum amount
of Stock that the Optionee may use toward satisfying tax withholding
requirements shall not exceed the minimum funding required for the withholding.
    L.   Rights as Shareholder. Optionee shall not be deemed the holder of any
shares covered by this option and shall have no rights as a stockholder of the
Company by virtue of the option granted hereunder unless and until such shares
are fully aid and certificates for shares are issued to him after exercise of
his option granted hereunder.     M.   No Employment or Retention Agreement
Intended. This agreement does not confer upon Optionee any right to continuation
of employment or retention in service in any capacity by the Company or an
affiliated unit and does not constitute an employment or retention agreement of
any kind.     N.   Changes in Stock. If there shall be any change in the stock
subject to any option through merger, consolidation, reorganization,
recapitalization, stock dividend, stock split or other change in the corporate
structure, appropriate adjustments may be made by the board of directors of the
Company in the aggregate number and kind of shares subject to the Plan and the
number and kind of shares and the price per share subject to outstanding
options.     O.   Repurchase. The Committee may at any time offer to buy out an
option previously granted, based on such terms and conditions as the Committee
shall establish and communicate to the Optionee at the time that such offer is
made.     P.   Confidential Information. The parties acknowledge that Company
has created and maintains at great expense strategic plans, sales data and sales
strategy, methods, products, procedures, processes, techniques, financial
information, customer and supplier lists, personal customer data, pricing
policies, personnel data and other similar confidential and proprietary
information, and has received from its customers certain confidential and
proprietary information (collectively, the “Confidential Information”). The
parties further acknowledge that Company has taken and will continue to take
actions to protect this Confidential Information. Accordingly, Optionee agrees
that during the term of Optionee’s employment with Company, and until the sooner
of (i) such time as the Confidential Information becomes generally available to
the public through no fault of Optionee or other person under a duty of
confidentiality to Company, (ii) such time as the Confidential Information no
longer provides a benefit to Company, or (iii) two years after the termination
of Optionee’s employment with Company, Optionee will not, in any capacity, use
or disclose, or cause to be used or disclosed, in any geographic territory in
which Company or any of Company’s customers do business, any Confidential
Information Optionee acquired while employed by Company. The requirements of
confidentiality and the limitations on use and disclosure described in this
Agreement shall not apply to Confidential Information that Optionee

 



--------------------------------------------------------------------------------



 



      can demonstrate by clear and convincing evidence, at the time of
disclosure by Company to Optionee, was known to Optionee as evidenced by
Optionee’s contemporaneous written records. The parties agree that nothing in
this Agreement shall be construed to limit or negate the law of torts or trade
secrets where it provides Company with broader protection than that provided
herein.     Q.   Return of Company Property. The parties acknowledge that any
material (in computerized or written form) that Optionee obtained in the course
of performing Optionee’s employment duties are the sole and exclusive property
of Company. Optionee agrees to immediately return any and all records, files,
computerized data, documents, confidential or proprietary information, or any
other property owned by or belonging to Company in Optionee’s possession or
under his or her control, without any originals or copies being kept by Optionee
or conveyed to any other person, upon Optionee’s separation from employment or
upon Company’s request.     R.   Noncompetition During Employment. During the
period of Optionee’s employment with Company, Optionee will not, in any
capacity, participate in, provide assistance to, or have a financial or other
interest in any activity or other enterprise which competes with Company. The
ownership of less than a 5% interest in a corporation whose shares are traded in
a recognized stock exchange or traded in the over-the-counter market, even
though that corporation may be a competitor of the Company, shall not be deemed
financial participation in a competitor.     S.   Nonsolicitation. For a period
of six months following termination of Optionee’s employment with the Company,
Optionee will not, directly or indirectly, whether as an agent, investor,
employer, employee, consultant, representative, trustee, partner, proprietor or
otherwise, do any of the following:

  (a)   solicit or accept business from any person or entity who is an Active
Customer (as defined herein) of Associated Banc-Corp, or its subsidiaries or
affiliates, and with whom Optionee has had business contact during the twelve
month period prior to termination of Optionee’s employment with the Company (the
“Reference Period”) for the purpose of providing competitive products or
services similar to those provided by Optionee during the Reference Period;    
(b)   request or advise any of the Active Customers, suppliers or other business
contacts of the Company who have business relationships with the Company and
with whom Optionee had business contact during his/her employment with the
Company to withdraw, curtail or cancel any of their business relations with the
Company;     (c)   induce or attempt to induce any employee or other personnel
of the Company to terminate his or her relationship or breach his/her employment
relationship or other contractual relationship, whether oral or written, with
the Company; provided, however, that nothing shall prevent a future employer of
Optionee from hiring such employee or other personnel if Optionee does not
otherwise violate this provision.

  T.   Specific Performance. Optionee acknowledges and agrees that irreparable
injury to Company may result in the event that Optionee breaches certain
covenants in this Agreement, and that the remedy at law for the breach of any
such covenant will be inadequate. Therefore, if Optionee engages in any act or
in violation of the provisions of paragraphs I(P), I(Q), I(R) or I(S), Optionee
agrees that Company shall be entitled, in addition to such other remedies and
damages that may be available to it by law or under this Agreement, to immediate
injunctive relief to enforce such provisions.     U.   Disclosure of Obligation
to Former Employer. Optionee represents and warrants that s/he has disclosed in
writing to the Company any obligations or contractual agreements with any
previous employers or other entities for which s/he has provided services,
regarding any obligation to refrain from competition, solicitation of customers
or employees, or to refrain from use of confidential information. Optionee
further represents and warrants that s/he will abide by all such contractual or
other legal commitments between Optionee and a previous employer or other entity
for which s/he has provided services, and will indemnify Company and hold
Company harmless in the event of any claim, suit, demand, action or proceeding,
in regard to an alleged breach of any of these commitments.

 



--------------------------------------------------------------------------------



 



  II.   Miscellaneous

  A.   Definitions.

  1.   Permanent Disability. “Permanent Disability” means the status given to an
individual who has been covered by the Associated Banc-Corp Long-Term Disability
Plan for six months or longer and has been terminated by the Company for that
reason.     2.   Retirement. Retirement shall mean any date on which an employee
retires under the terms and conditions of the Company’s Profit Sharing and
Retirement Savings Plan provided, however, that the employee has attained age 55
as of such date.     3.   Change in Control. “Change In Control” shall mean a
change in control of the Company which shall be deemed to have occurred only if:
        (i) 25% or more of the outstanding voting securities of the Company
changes beneficial ownership as a result of a tender offer;         (ii) The
Company is merged or consolidated with another corporation, and as a result of
such merger or consolidation, less than 75% of the outstanding voting securities
of the surviving or resulting corporation is owned in the aggregate by the
shareholders of the Company who owned such securities immediately prior to such
merger or consolidation, other than affiliates, within the meaning of the
Securities and Exchange Act of 1934, as amended (the “Exchange Act”), of any
party to such merger or consolidation;         (iii) The Company sells at least
85% of its assets to any entity which is not a member of the control group of
corporations, within the meaning of Code section 1563, of which the Company is a
member, or         (iv) A person, within the meaning of sections 3(a)(9) or
13(d)(3) of the Exchange Act, acquires 25% or more of the outstanding voting
securities of the Company (whether directly, indirectly, beneficially or of
record).         For purposes hereof, ownership of voting securities shall take
into account and shall include ownership as determined by applying the
provisions of Rule 13d-3(d)(1)(I) (relating to options) as of the Exchange Act.
    4.   Active Customer. “Active Customer” shall mean any customer or
prospective customer of the Company which, within the Reference Period, either
received any products or services supplied by or on behalf of the Company or was
under “Active Solicitation” by the Company, and with which Optionee had business
contact during the Reference Period, and who remains a customer or prospective
customer as of the time of any act alleged to violate paragraph S.     5.  
Active Solicitation. “Active Solicitation” shall mean at least two business
contacts, by any personnel of the Company, including Optionee, during the
Reference Period.

  B.   Transfers and Leaves. A change in employment or service from the Company
to an affiliated unit of the Company, or vice versa, shall not constitute
termination of employment or service for purposes of the Plan. Furthermore, the
Committee (or board of directors in case of a member of the Committee) may
determine that for purposes of the Plan, an Optionee who is on leave of absence
will still be considered as in the continuous employment or service of the
Company.     C.   Notices. Any notice to be given to the Committee under the
terms of this agreement shall be addressed to the Company, in care of its
secretary, at 200 North Adams Street, Green Bay, Wisconsin 54301. Any notice to
be given to Optionee may be addressed to him or her at his or her address as it
appears in the Company’s records or at such other address as either party may
hereafter designate in writing to the other. Any such notice shall be deemed to
have been duly given if personally delivered or if enclosed in a properly sealed
envelope or wrapper addressed as aforesaid, certified and deposited, postage
prepaid, in a post office or branch post office regularly maintained by the
United States government.

 



--------------------------------------------------------------------------------



 



  D.   Successors. This agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company.     E.   Government and Other
Regulations. The obligation of the Company to sell and deliver shares of stock
under this Plan shall be subject to all applicable laws, rules and regulations
and the obtaining of all such approvals by government agencies as may be deemed
necessary or desirable by the board of directors of the Company, including
(without limitation) the satisfaction of all applicable federal, state, and
local tax withholding requirements.     F.   Interpretation of Agreement. The
laws of the State of residence of Optionee as of the effective date of this
Agreement shall govern the validity of this Agreement, the construction of its
terms, and the interpretation of the rights and duties of the parties hereto.
The agreed venue and jurisdiction for any claims or disputes under this
Agreement is the residence of the Optionee as of the effective date of this
Agreement.

  III.   Disclaimer



Associated is not responsible for the failure of optionees to make timely
exercises, nor will any exception to the Plan be granted because of such failure
and inaction.
     IN WITNESS WHEREOF, the Company has caused these presents to be executed in
its behalf by its chairman and chief executive officer and attested by its
secretary and the Optionee has executed the same as of the day and year first
written, which is the date of the granting of the option evidenced hereby.

     
ASSOCIATED BANC-CORP
   
 
   
 
  -s- Paul S. Beideman [c48726c4872601.gif]
 
  Paul S. Beideman, Chairman & Chief Executive Officer

 
ATTEST:
 
-s- Brian R. Bodager [c48726c4872602.gif]
Brian R. Bodager, Chief Administrative Officer,
General Counsel, and Corporate Secretary

o   I have read and agree to the terms and conditions of this option grant as
provided herein.

             
 
  Signature:        
 
  Print Name:  
 
   

OR
o        I have read the terms and conditions contained in this Agreement and
hereby respectfully decline these options.

             
 
  Signature:        
 
  Print Name:  
 
   

 